There is no necessity for the apparent animadversion upon the trust fund doctrine followed in this state in the majority opinion. We have been most consistent in applying the trust fund doctrine only to corporations which had become insolvent, in preventing preferences to its creditors.
An all sufficient reason for the result arrived at by the majority is that the agreement entered into in this case was entered into between two private individuals before any corporation was formed, or any corporation became insolvent. Advances made by appellant under his agreement with Vaughn were made for the purpose *Page 219 
of enabling the corporation to begin operations, and, as a matter of course, were nothing more nor less than actual working capital.
Therefore, while I cannot concur in much of the reasoning in the majority opinion, I concur in the result.
FULLERTON, J., concurs in the result.